Citation Nr: 1214682	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of a right foot injury.

2.  Entitlement to a compensable initial rating for residuals of a left foot injury.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was previously before the Board in February 2010, at which time it was remanded to obtain outstanding VA treatment records, particularly a 2008 X-ray.  Records from the VA in Fresno were obtained, including a 2008 X-ray.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  As will be discussed below, however, another remand is necessary to obtain outstanding private treatment records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected residuals of right and left foot injuries.  Although there are currently records of treatment from Loreen Flaherty, D.P.M., through December 2009, the Veteran has clearly continued to seek private treatment for his feet.  Specifically, in recently received VA treatment records, a January 2011 note indicates that the Veteran received a prescription from Dr. Flaherty for Voltaren in order to treat his foot disabilities.  

In addition, the Board observes that Virtual VA contains treatment records through January 2012, some of which discuss the Veteran's feet, and which were not considered in the most recent supplemental statement of the case.  As such, while on remand, these records should be considered.

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Because there are outstanding potentially-pertinent medical records which are referenced in the record, the Veteran's claim has not been specifically developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding treatment records since 2009 from Loreen Flaherty, D.P.M.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  After conducting any additional development deemed necessary, to include a VA examination if necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


